Case 18-32139-ABA   Doc 3   Filed 11/08/18 Entered 11/08/18 18:15:50   Desc Main
                            Document      Page 1 of 4
Case 18-32139-ABA   Doc 3   Filed 11/08/18 Entered 11/08/18 18:15:50   Desc Main
                            Document      Page 2 of 4
Case 18-32139-ABA   Doc 3   Filed 11/08/18 Entered 11/08/18 18:15:50   Desc Main
                            Document      Page 3 of 4
Case 18-32139-ABA   Doc 3   Filed 11/08/18 Entered 11/08/18 18:15:50   Desc Main
                            Document      Page 4 of 4
